Motion to dispense with printing granted only insofar as to permit the appeal to be heard on the original record, without printing the same, and upon a single typewritten transcript of the minutes of the trial, and upon typewritten appellants’ points, on condition that the appellants serve one copy of the typewritten appellants’ points upon the attorney for respondents, and files six typewritten copies of appellants’ points, together with the original record and single typewritten transcript of the minutes of the trial, with this court on or before October 10, 1962, with notice of argument for the November 1962 Term of this court, said appeal to be argued or submitted when reached. The order of this court, entered on May 1, 1962, is modified accordingly. The cross' motion of respondent, Ford-ham University, to dismiss the appeal is denied. Concur — Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.